Citation Nr: 0943531	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for spondylolisthesis of the lumbar spine with limitation of 
motion (low back disability).


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia that, among other things, granted service 
connection for spondylolisthesis of the lumbar spine with 
limitation of motion, evaluated as 10 percent disabling 
effective December 20, 2002.  The Veteran perfected a timely 
appeal of this issue to the Board.

In July 2005, the RO increased the evaluation of the 
Veteran's low back disability to 40 percent disabling, 
effective December 20, 2002.

In June 2007 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 40 percent for her low back disability.  The 
Veteran contends that her condition is more severe than that 
contemplated by a 40 percent rating.

The Veteran was afforded a VA examination in March 2008.  
During the examination the examiner noted that the hardware 
from the Veteran's December 2006 back surgery was breaking.  
In April 2008 the Veteran sought treatment for her back 
complaining that the pain had worsened.  After several visits 
it was established that the Veteran needed surgery on her 
back to repair the hardware placed by the previous surgery 
and alleviate the Veteran's pain.  The Veteran had back 
surgery in December 2008.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
The Veteran's back surgery represents a material change in 
her condition and an examination is required to establish the 
extent of her disability after this procedure.  

Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 
2009 to the present concerning the low 
back, or any other evidence concerning the 
back which has not been associated with 
the claims file..  

2.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of the lumbar spine disability.  
The examiner should be provided with the 
veteran's claims file.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address any complaints of 
radiating pain and numbness in the 
lower extremities.  The examiner should 
conduct any appropriate neurological 
testing needed to address the above.  
If a separate neurological examination 
is needed one should be scheduled.  

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in December 2002 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the Veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

